

116 HR 628 IH: Working to Integrate Networks Guaranteeing Member Access Now Act
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 628IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Yoho (for himself, Ms. Gabbard, Mr. Bergman, Mr. Biggs, Mr. Bost, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cicilline, Mr. Collins of Georgia, Mr. Costa, Mr. DeSaulnier, Mrs. Dingell, Mr. Duncan, Mr. Engel, Mr. Gibbs, Mr. Gosar, Mr. Guthrie, Mr. Harris, Mr. Hice of Georgia, Mr. Higgins of Louisiana, Mr. Himes, Mr. Jones, Mr. Joyce of Ohio, Mr. King of Iowa, Mr. Kinzinger, Mr. Larsen of Washington, Mr. Sean Patrick Maloney of New York, Mr. Marino, Mr. Massie, Mr. McCaul, Mr. Meadows, Mr. Mooney of West Virginia, Mr. Panetta, Mr. Perry, Mr. Peters, Mrs. Radewagen, Mr. Ratcliffe, Mr. Rice of South Carolina, Mr. Rooney of Florida, Mr. Smith of Missouri, Ms. Stefanik, Mr. Swalwell of California, Mr. Thompson of Pennsylvania, Mr. Tipton, Mr. Walker, Mr. Weber of Texas, Mr. Byrne, Mr. Sires, Mr. Cárdenas, Mr. Crist, Mr. Rodney Davis of Illinois, Mr. Emmer, Mrs. Beatty, Mr. Gohmert, Mr. Mitchell, Miss Rice of New York, Mr. Rutherford, Mr. Sablan, Mr. Barr, Mr. Bucshon, Mr. Flores, Mr. Kilmer, Mr. Lawson of Florida, Mr. Olson, Mrs. Luria, Mr. Waltz, and Mr. Griffith) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo title 38, United States Code, to permit veterans to grant access to their records in the
			 databases of the Veterans Benefits Administration to certain designated
			 congressional employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Working to Integrate Networks Guaranteeing Member Access Now Act or the WINGMAN Act. 2.Provision of access to case-tracking information (a)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following new section:
				
					5906.Access of certain congressional employees to veteran records
						(a)In general
 (1)The Secretary shall provide to each veteran who submits a claim for benefits under the laws administered by the Secretary an opportunity to permit a covered congressional employee employed in the office of the Member of Congress representing the district where the veteran resides to have access to all of the records of the veteran in the databases of the Veterans Benefits Administration.
 (2)Notwithstanding any other provision of law, upon receipt of permission from the veteran under paragraph (1), the Secretary shall provide read-only access to such records to such a covered congressional employee in a manner that does not allow such employee to modify the data contained in such records or in any part of a database of the Veterans Benefits Administration.
 (3)A Member of Congress may designate not more than two employees of the Member as covered congressional employees.
							(b)Covered congressional employees
 (1)In this section, a covered congressional employee is a permanent, full-time employee of a Member of Congress—
 (A)whose responsibilities include assisting the constituents of the Member with issues regarding departments or agencies of the Federal Government;
 (B)who satisfies the criteria required by the Secretary for recognition as an agent or attorney under this chapter; and
 (C)who is designated by a Member of Congress as a covered congressional employee for purposes of this section.
 (2)The Secretary may not impose any requirement other than the requirements under paragraph (1) before treating an employee as a covered congressional employee for purposes of this section.
 (c)NonrecognitionA covered congressional employee may not be recognized as an agent or attorney under this chapter. (d)Limitation on use of fundsNone of the amounts made available to carry out this section may be used to design, develop, or administer any training for purposes of providing training to covered congressional employees.
 (e)No authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this section. This section may only be carried out using amounts otherwise authorized to be appropriated, of which, during the period of fiscal years 2019 through 2022, not more than $10,000,000 may be obligated or expended for such purpose.
 (f)DefinitionsIn this section: (1)The term database of the Veterans Benefits Administration means any database of the Veterans Benefits Administration in which the records of veterans relating to claims for benefits under the laws administered by the Secretary are retained, including information regarding medical records, compensation and pension exams records, rating decisions, statements of the case, supplementary statements of the case, notices of disagreement, Form–9, and any successor form.
 (2)The term Member of Congress means a Representative, a Senator, a Delegate to Congress, or the Resident Commissioner of Puerto Rico..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						5906. Access of certain congressional employees to veteran records..
			